UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1419


VICKIE G. MILLS,

               Plaintiff - Appellant,

          v.

CCL; LGH; COM.; SLEEP STUDY; FOOT DOC. DR.       MINTON; DR.
COX; INTERNAL MEDICINE CLINICS; IMAGING; XRAY; CATHERIZATION
HEART DOCTOR; MCCLANAHAN STREET, SW; OB-GYN; NEUROLOGY; CCL
BRAMBLETON PHYS. ALL DOCTORS; CCL 1314 PETERSCREEK RD.; GILE
MEMORIAL EAR, NOSE, THROAT CLINIC; ALL EMPLOYEES (SOME) FIRE
DEPT. EMT, Employees Site Center Employees; CARILION ROANOKE
COMMUNITY HOSPITALS CLINICS; LEWIS-GALE INTERNAL MEDICINE;
CARILION OB-GYN; CARDIOLOGY ASSOCIATES OF VIRGINIA; GILL
MEMORIAL EAR, NOSE, THROAT CLINIC; LEWIS-GALE EAR, NOSE,
THROAT CLINIC; LEWIS-GALE NEUROLOGY,

               Defendants - Appellees.



                            No. 14-1421


VICKIE G. MILLS,

               Plaintiff - Appellant,

          v.

VETERANS ADMINISTRATION HOSPITAL; SALEM NURSING REHAB;
RALEIGH COURT REHAB; CCL; LGH; COM; INTERNAL MEDICINES
CLINIC, Jefferson Street,

               Defendants - Appellees.
Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:14-cv-00198-MFU; 7:14-cv-00183-MFU)


Submitted:   June 19, 2014                 Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed in by unpublished per curiam opinion.


Vickie G. Mills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          In these consolidated appeals, Vickie G. Mills appeals

the district court’s orders dismissing her civil actions under

28 U.S.C. § 1915(e)(2)(B) (2012).      We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.      Mills v. CCL, No. 7:14-

cv-00198-MFU; Mills v. Veterans Admin. Hosp., No. 7:14-cv-00183-

MFU (W.D. Va. Apr. 25, 2014).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                          AFFIRMED




                                3